Citation Nr: 1625167	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Board remanded the Veteran's claim in June 2015.  In addition to the above-listed issue, the Board also remanded the issue of entitlement to service connection for residuals of pulmonary tuberculosis.  In a February 2016 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for chronic bronchiectasis with status-post pulmonary tuberculosis (TB) (claimed as residuals of pulmonary tuberculosis) and assigned a 10 percent rating, effective August 21, 2009.  This represented a complete grant of the claim on appeal.  As such and given that the Veteran has not expressed disagreement with the assigned rating and effective date, no further consideration of that issue is warranted.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A tinnitus disability was not manifest in service, an organic disease of the nervous system did not manifest within one year of separation from service, and a tinnitus disability is not otherwise related to service.



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in September 2009, February 2015, and November 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.    

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in February 2013 and December 2015.  As will be discussed in greater detail below, the examiners' opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and examination.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the November 2015 notice letter to the Veteran, the December 2015 VA examination report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a chronic tinnitus disability due to his active service.

The Veteran's service treatment records include no complaints, treatment or diagnosis of tinnitus or other ear problems.

The Veteran's August 2009 claim for entitlement to service connection for bilateral tinnitus indicated that he had not been seen by private or VA doctors for the disability and asked for a VA examination.  In his August 2010 notice of disagreement, the Veteran stated that he did feel his military service contributed to his tinnitus as "the ringing in my ears interfered with my job performance and I was hesitant to tell the doctors about my condition as I thought it would jeopardize my job with the D.O.T.  I did let the VA doctors know that I did have concern with this condition, but nothing was ever followed up on it."

The Veteran was afforded a VA audio examination in February 2013.  The examiner noted review of the claims file.  Audiometric testing showed a bilateral hearing loss disability for VA purposes.  The examiner concluded that it was less likely than not that the diagnosed bilateral sensorineural hearing loss disability was caused by or the result of service and the rationale was hearing was measured as within normal limits bilaterally at separation from service.  There was mild hearing loss in the left ear at entrance into service that was not aggravated beyond its normal progression by service.  The Veteran also reported recurrent tinnitus that had been constant for at least 30 years.  The etiology of the tinnitus was linked to the diagnosed bilateral hearing loss disability, but the examiner did not provide a rationale for the opinion and did not otherwise discuss whether the tinnitus was related to service.  

In his April 2013 substantive appeal, the Veteran stated, 

During my active service in 1968, I experienced severe hearing loss in both ears during assignment in areas of heavy artillery.  The loudness of the artillery damaged my ability to hear appropriately.  Then and now, I am unable to hear and understand correctly what is being communicated to me by others.  In 2009, the Medical Center, Dublin diagnosed my bilateral tinnitus.  Ongoing treatments for my bilateral tinnitus have been taken place at Medical Center, Gainesville which in 2012 referred me to an audiologist in Waycross, GA.  As results of the audiologist's treatments hearing aids for both ears were prescribed.  I am currently wearing hearing aids in both ears.

In another April 2013 statement, the Veteran indicated that he had lost good jobs because of "my hard of hearing."  He stated that in those days he was unaware that he could get medical assistance or compensation from VA.

A January 2015 audiogram showed a bilateral hearing loss disability for VA purposes, but did not mention tinnitus.  

The July 2015 Board remand found the February 2013 VA examination inadequate and remanded for another examination.  

The Veteran was afforded a VA audio examination in December 2015.  The examiner noted review of the electronic claims file and medical records.  The examiner diagnosed a bilateral sensorineural hearing loss disability, but noted that there was no permanent positive threshold shift in either ear in service.  The examiner concluded that the bilateral hearing loss disability was not at least as likely as not caused by or a result of an event in service.  The rationale was that there was no in-service permanent threshold shift and normal hearing acuity at separation from service.  As to the tinnitus claim, the Veteran denied three times during the examination that he experienced buzzing / ringing / hissing noises in the ears.  For that reason and in light of the absence of complaints of tinnitus in service, the absence of a permanent threshold shift in hearing acuity in service, the limited service period of 5 months, and the lack of combat service, the examiner concluded that it was less likely than not that a tinnitus disability was caused by or the result of military noise exposure.

Thus, there is inconsistent evidence as to whether the Veteran has a current tinnitus disability.  During the February 2013 VA examination and in multiple statements, he has reported experiencing tinnitus.  Indeed, during the February 2013 VA examination he claimed to have experienced tinnitus constantly for at least 30 years.  The Veteran is certainly competent to report that he experiences ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  On the other hand, during his more recent December 2015 VA examination he denied on multiple occasions experiencing tinnitus.  Given the Veteran's multiple representations of tinnitus and his February 2013 report of a 30 year history of constant tinnitus, the Board will presume that a tinnitus disability existed at some point during the appellate time period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim")

As to the etiology of the Veteran's tinnitus, the Board finds the opinions expressed in the December 2015 VA audiologist's examination report to be the most probative evidence of record.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The VA audiologist concluded that it was less likely than not that a tinnitus disability was caused by or the result of military service based on the Veteran's denial of tinnitus on multiple occasions during the examination, the absence of any documented in-service complaints of tinnitus, the absence of a permanent threshold shift in either ear during service, the fact that he had no combat service, and given that he served for only 5 months.  As such, the Board concludes the examiner's opinion is fully explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran has a tinnitus disability related to service.

The United States Court of Appeals for Veterans Claims (Court) has held that tinnitus is a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.  The Board, however, finds that there is not medical or lay evidence to support a finding of a continuity of tinnitus symptoms since service or from within one year of separation from service.  The most specific report of onset of tinnitus from the Veteran came during his February 2013 VA examination, at which time he reported at least a 30 year history of tinnitus.  The report does not reflect that he indicated onset in service or within one year of separation from service and a 30 year history of tinnitus would date back only to the 1980s, or more than a decade after separation from service.  The Veteran's April 2013 substantive appeal discussed difficulty with hearing acuity due to in-service noise exposure, but did not claim tinnitus from service or from within one year of separation from service.  The August 2010 notice of disagreement reported that post-service employment was affected by his ringing in the ears, but did not contend the onset of ringing in service or within one year of separation from service.  The August 2009 claim did not discuss the timing of onset of tinnitus.

As to otherwise granting entitlement to service connection for tinnitus based on the provisions of 38 C.F.R. § 3.303(a) and (d), given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between a tinnitus disability and service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology in light of the evidence of record.  

In summary, tinnitus was not diagnosed until decades after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current tinnitus to service, and, in fact, there is medical evidence to the contrary.  The Veteran also has not reported a continuity of tinnitus from service or from within one year of separation from service.  In light of the evidence, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


